Exhibit 10.3

AMENDMENT

AMENDMENT, dated April 18, 2008, to First Amended and Restated Employment
Agreement (the “Employment Agreement”) dated January 31, 2005, between Rotech
Healthcare Inc., a Delaware corporation (the “Company”) and Michael R. Dobbs
(the “Executive”).

WHEREAS, Executive is currently employed as the Chief Operating Officer of the
Company pursuant to the Employment Agreement;

WHEREAS, the Board of Directors of the Company believes that it is in the best
interest of the Company to provide additional financial incentives to the
Executive in connection with the Executive’s continued employment with the
Company as its Chief Operating Officer;

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Company and the Executive hereby agree to amend the
Employment Agreement as follows:

1. The Employment Agreement is hereby amended to add a new Section 2.10 to read
as follows:

“2.10. In addition to the Base Salary and annual incentive target bonus provided
for in Sections 2.1 and 2.2, the Executive shall be entitled to receive the
following compensation:

(a) for so long as the Company remains in compliance with the provisions of
Sections 7.01, 7.02 and 7.03 of the Credit Agreement, dated as of March 30,
2007, among the Company, Credit Suisse, as Administrative Agent and Collateral
Agent, and the other lenders parties thereto and the provisions of Sections
4.07, 4.08 and 4.09 of the Indenture, dated as of March 26, 2002 between the
Company and the Bank of New York, as Trustee, the Company shall pay to the
Executive an amount equal to Twenty-Two Thousand Nine Hundred Sixteen Dollars
($22,916) on the tenth (10th) day of each of the six consecutive months
commencing on April 10, 2008.

(b) In addition to the amounts provided for in Section 2.10(a), unless directed
otherwise by the Chief Executive Officer of the Company in his complete and sole
discretion, the Company shall pay to the Executive an amount equal to Twenty-Two
Thousand Nine Hundred Sixteen Dollars ($22,916) at the same times and for the
same six consecutive months for which payments are provided for under
Section 2.10(a).

(c) If, based upon any certificate or other report made by the Company, the
Company is not in compliance with the provisions of the Credit Agreement or the
Indenture referred to above, the payments provided for in Section 2.10(a) above
shall immediately cease and any amount received by the Executive pursuant to
Section 2.10(a) in respect of any month during which the Company was not in
compliance shall be set off against amounts payable under Section 2.10 of this
Agreement.”



--------------------------------------------------------------------------------

2. Except as set forth in this Amendment, all of the terms of the Employment
Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the Company and the Executive have executed this Amendment
as of the date first written above.

 

ROTECH HEALTHCARE INC.

 

By:  

 

Name:   Title:  

 

Michael R. Dobbs

 

2